Citation Nr: 0617069	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-12 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of 
mononucleosis.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for paranoid 
schizophrenia.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to March 1973 
and from November 1973 to November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In an April 2006 statement, the veteran raises a claim for 
pension.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  A December 1989 rating decision denied service connection 
for residuals of mononucleosis on the basis that there was no 
evidence of treatment for mononucleosis in service or since 
discharge.

2.  The evidence received since the December 1989 rating 
decision is either cumulative or redundant.  It does not bear 
directly and substantially upon the specific matter of 
whether the veteran currently has residuals of mononucleosis; 
and when considered with all of the evidence of record, it 
has no significant effect upon the facts previously 
considered.

3.  A February 1990 rating decision initially denied service 
connection for schizophrenia on the basis that there was no 
evidence of treatment for schizophrenia or any other nervous 
condition in service and a psychiatric consultation prior to 
discharge showed no abnormalities.  

4.  A February 1998 Board decision further denied service 
connection for schizophrenia on the basis that the veteran 
had not submitted new and material evidence.

5.  The evidence received since the February 1998 Board 
decision is either cumulative or redundant.  It does not bear 
directly and substantially upon the specific matter of 
whether the veteran's currently diagnosed schizophrenia 
originated or is related to service; and when considered with 
all of the evidence of record, it has no significant effect 
upon the facts previously considered.


CONCLUSIONS OF LAW

1.  The December 1989 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
residuals of mononucleosis, is a final decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
residuals of mononucleosis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  The February 1998 Board decision, which denied the 
veteran's claim of entitlement to service connection for 
schizophrenia is a final decision.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2005).

4.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
liver condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in January 2001 and February 2003 which asked him 
to submit certain information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claims.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claims.  The letter also explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran what he 
needed to provide new and material evidence to reopen his 
claims in the January 2003 letter.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of her claim.  That was accomplished in this 
case, as both the January 2001 and the February 2003 letters 
were sent to the veteran prior to the issuance of the August 
2003 rating decision.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims to reopen previously denied claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or for effective dates for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims to reopen previously denied claims for service 
connection for residuals of mononucleosis and schizophrenia, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

Also during the pendency of this appeal, on March 31, 2006, 
the Court issued a decision in the appeal of Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), 
determining that the VA has a duty to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
Further, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  See Kent, 
supra.

In addition, the VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  The VA must look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id.  That was accomplished in this case, as 
the January 2001 and February 2003 letters were sent to the 
veteran prior to the issuance of the August 2003 rating 
decision and advised the veteran on what bases his previous 
claims had been denied and that he would need to submit new 
and material evidence.  The February 2003 letter specifically 
advises him to submit evidence showing that the disabilities 
arose in or were aggravated by his service.  Although the 
letters did not specifically identify the bases for the 
previous denials, the veteran was informed that he needed to 
submit medical evidence linking his claimed disabilities to 
service (this was the type of evidence that was missing at 
the time of the prior denial).  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records and VA 
examination reports, as well as Social Security 
Administration documents.  The veteran has not alleged that 
there are any other outstanding medical records.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Analysis

The veteran is seeking to reopen his claims of entitlement to 
service connection for residuals of mononucleosis and 
schizophrenia.  Because his request was initiated prior to 
August 29, 2001, the amended version of 38 C.F.R. § 3.156(a) 
is not for application in this case.  Compare 38 C.F.R. 
§ 3.156(a) (2005) with 38 C.F.R. § 3.156(a) (1999 and 2001).

A December 1989 RO decision denied entitlement to service 
connection for residuals of mononucleosis on the basis that 
there was no evidence of the claimed disability.  The veteran 
did not appeal the decision.  

The evidence of record at the time of the December 1989 
rating decision included service medical records.

A February 1990 rating decision denied service connection for 
schizophrenia on the basis that there was no evidence of 
schizophrenia or an anxiety disorder in service and that a 
psychiatric evaluation prior to the veteran's discharge found 
no evidence of abnormalities.  Again, the veteran did not 
appeal the decision.  In March 1993, the veteran again 
submitted a claim for service connection for schizophrenia.  
An August 1993 rating decision denied his claim on the basis 
that he had not submitted new and material evidence.  The 
veteran subsequently perfected his appeal of the decision.  
In a February 1998 decision, the Board also denied service 
connection for schizophrenia on the basis that new and 
material evidence had not been submitted to reopen the claim.  
The Board decision also noted that the submitted evidence did 
not show that the veteran had diagnosed schizophrenia within 
one year of his discharge from service in 1974.  In August 
1999, the veteran requested a reconsideration of this Board 
decision.  That same month, the Board denied his request.

The evidence of record at the time of the February 1998 Board 
decision included service medical records, as well as private 
and VA treatment records, and a November 1990 Social Security 
Administration decision awarding the veteran disability 
benefits based primarily on his diagnosed schizophrenia, with 
associated medical documentation.  The medical evidence shows 
treatment for schizophrenia as early as 1989 and several 
treatment records note a history of psychotic symptoms as 
early as 1982.

In February 2001, the veteran submitted his current attempt 
to reopen his claims of entitlement to service connection for 
residuals of mononucleosis and schizophrenia.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Assuming the credibility of the evidence submitted since the 
1989 rating decision and 1998 Board determination, the Board 
notes that the vast majority of the treatment records are 
related to the veteran's diagnosed schizophrenia and that 
there is no competent medical evidence of record indicating 
any current residuals of mononucleosis.  In this respect, 
although March 2002 VA treatment records indicate the veteran 
was admitted to the emergency room with complaints of 
weakness, there is no indication that his symptoms were 
related to his inservice treatment for diagnosed 
mononucleosis or that he had current disability diagnosed as 
mononucleosis.  Therefore, the Board finds this evidence to 
be cumulative or redundant of evidence already of record and 
it is neither new nor material.  38 C.F.R. § 3.156(a).  

With regard to the veteran's claim to reopen his previously 
denied claim for service connection for schizophrenia, the 
evidence submitted since the 1998 Board decision merely shows 
ongoing treatment for diagnosed schizophrenia.  Therefore, 
the Board finds this evidence to be cumulative or redundant 
of evidence already of record and it is neither new nor 
material.  38 C.F.R. § 3.156(a).  

The Board acknowledges the veteran's written statements 
expressing his belief that he currently has residuals of 
mononucleosis and schizophrenia as a result of his service, 
inservice treatment for headache complaints, his possible 
second-hand exposure to Agent Orange from soldiers returning 
from Vietnam, a spray administered to him to subdue him or as 
a result of something he ate in the mess hall.  He is not 
competent to offer opinions as to a medical diagnosis or 
medical causation concerning his current disabilities.  This 
is so because he does not have the necessary training and/or 
expertise, himself, to give an opinion on the matter of 
whether he presently has residuals of mononucleosis or that 
his currently diagnosed schizophrenia had its onset in 
service, within one-year of his discharge from service or is 
the result of his service or any incident therein.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  And, such allegations today are the 
same as they were when the veteran's claims were previously 
denied.  The veteran has previously contended that he has 
residuals of mononucleosis in service and continues to have 
such disabilities.  Likewise, he and his representative have 
formerly contended that evidence of inservice treatment for 
headaches indicates the onset of his current diagnosis and 
the veteran also previously submitted his contentions 
regarding his developing schizophrenia after being sprayed 
overseas.  So merely reiterating these very same allegations 
is not new evidence.  See, e.g., Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  His lay assertions, even if new, still 
would not be material.  See Pollard v. Brown, 6 Vet. App. 11, 
12 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(implicitly holding that if lay assertions of medical 
causation will not suffice initially to establish a plausible 
basis for the claim, then it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim).

For the above reasons, the Board determines that the evidence 
received into the record since the December 1989 rating 
decision and the 1998 Board decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), as in 
effect prior to August 29, 2001, and provides no basis to 
reopen the previously denied claims of entitlement to service 
connection for residuals of mononucleosis and schizophrenia.  
Accordingly, the appeals are denied.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for residuals of 
mononucleosis, the appeal is denied.

New and material evidence not having been received to reopen 
the claim for service connection for schizophrenia, the 
appeal is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


